        Case 4:20-cv-00335-SHR Document 70 Filed 04/19/21 Page 1 of 4



 1   Daniel C. Barr (#010149)
     Janet M. Howe (#034615)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     Email:      DBarr@perkinscoie.com
 5               JHowe@perkinscoie.com
                 DocketPHX@perkinscoie.com
 6
     Brent P. Ray (admitted pro hac vice)
 7   Andrew J. Chinsky (admitted pro hac vice)
     KING & SPALDING LLP
 8   110 N. Wacker Drive, Suite 3800
     Chicago, Illinois 60606
 9   T: +1 312 995 6333
     F: +1 312 995 6330
10   Email:       bray@kslaw.com
                  achinsky@kslaw.com
11
     Attorneys for Plaintiffs and the Class
12   (Additional Counsel on Signature Page)
13
                                UNITED STATES DISTRICT COURT
14
                                         DISTRICT OF ARIZONA
15
16   D.H., by and through his mother, Janice             No. CV-20-00335-TUC-SHR
     Hennessy-Waller, and John Doe, by his
17   guardian and next friend, Susan Doe, on behalf
     of themselves and all others similarly situated,    JOINT REQUEST FOR STATUS
18                                                       CONFERENCE
                           Plaintiffs,
19
              v.
20
     Jami Snyder, Director of the Arizona Health
21   Care Cost Containment System, in her official
     capacity,
22
                           Defendant.
23
24            Plaintiffs D.H., by and through his mother Janice Hennessy-Waller, and John Doe,

25   by his guardian and next friend, Susan Doe, and Defendant Jami Snyder (collectively “the

26   Parties”) submit this Joint Request for Status Conference regarding the Parties’ Rule 26(F)

27   Joint Case Management Report and Proposed Scheduling Order (Dkt. 33) filed December 2,

28


     149194655.1
        Case 4:20-cv-00335-SHR Document 70 Filed 04/19/21 Page 2 of 4



 1   2020. The Parties respectfully request that the Court set a status conference as soon as
 2   possible to review this matter.
 3   Dated: April 19, 2021               PERKINS COIE LLP
 4
                                         By: /s/ Janet M. Howe
 5                                           Daniel C. Barr (#010149)
                                             Janet M. Howe (#034615)
 6                                           2901 North Central Avenue, Suite 2000
                                             Phoenix, Arizona 85012-2788
 7                                           DBarr@perkinscoie.com
                                             JHowe@perkinscoie.com
 8
                                         Brent P. Ray (admitted pro hac vice)
 9                                       Andrew J. Chinsky (admitted pro hac vice)
                                         KING & SPALDING LLP
10                                       110 N. Wacker Drive, Suite 3800
                                         Chicago, Illinois 60606
11                                       T: +1 312 995 6333
                                         F: +1 312 995 6330
12                                       Email:      bray@kslaw.com
                                                     achinsky@kslaw.com
13
                                         Asaf Orr (admitted pro hac vice)
14                                       NATIONAL CENTER FOR LESBIAN RIGHTS
                                         870 Market Street, Suite 370
15                                       San Francisco, CA 94102
                                         T: +1 415 392 6257
16                                       F: +1 415 392 8442
                                         Email:     aorr@nclrights.org
17
                                         Abigail K. Coursolle (admitted pro hac vice)
18                                       Catherine McKee (admitted pro hac vice)
                                         NATIONAL HEALTH LAW PROGRAM
19                                       3701 Wilshire Boulevard, Suite 750
                                         Los Angeles, CA 90010
20                                       T: +1 310 204 6010
                                         Email:     coursolle@healthlaw.org
21                                                  mckee@healthlaw.org
22                                       Attorneys for Plaintiffs and the Class
23
24
25
26
27
28

                                               -2-
     149194655.1
        Case 4:20-cv-00335-SHR Document 70 Filed 04/19/21 Page 3 of 4



 1
                                     JOHNSTON LAW OFFICES, P.L.C.
 2
 3                                   By: /s/ Logan T. Johnston (with permission)
                                         Logan T. Johnston (#009484)
 4                                       14040 N. Cave Creek Rd., Suite 309
                                         Phoenix, AZ 85022
 5                                       Email: ltjohnston@live.com
 6
                                     BURNSBARTON PLC
 7
 8                                   By: /s/ David T. Barton (with permission)
                                         David T. Barton (#016848)
 9                                       Kathryn Hackett King (#024698)
                                         2201 East Camelback Road, Suite 360
10                                       Phoenix, Arizona 85016
                                         david@burnsbarton.com
11                                       kate@burnsbarton.com
12                                       Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
     149194655.1
        Case 4:20-cv-00335-SHR Document 70 Filed 04/19/21 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on April 19, 2021, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5   Logan T. Johnston
 6   JOHNSTON LAW OFFICES, P.L.C.
     14040 N. Cave Creek Rd., Suite 309
 7   Phoenix, Arizona 85022
     ltjohnston@live.com
 8
 9   David Barton
     Kathryn Hackett King
10   BURNSBARTON PLC
     2201 E. Camelback Road, Suite 360
11
     Phoenix, AZ 85016
12   david@burnsbarton.com
     kate@burnsbarton.com
13
14   Attorneys for Defendant

15
     s/ Marie van Olffen
16
17   138410-0001/152168908.1

18
19
20
21
22
23
24
25
26
27
28

                                                  -4-
     149194655.1
